Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-89 of U.S. Patent No. 10922563. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-67 of the current are included in claims 1-89 of U.S. Patent No. 10922563 with obvious wording variations. Take an example of comparing claim 1 of the current application with claim 1 of U.S. Patent No. 10922563.
Claim 1 of the current Application
Claim 1 of U.S. Patent No. 10922563
1. A vehicular vision system, the vehicular vision system comprising:
a forward-viewing camera disposed at a windshield of a vehicle equipped with the vehicular vision system and at least viewing forward through the windshield of the equipped vehicle;
the forward-viewing camera comprising an imaging sensor;
wherein the imaging sensor of the forward-viewing camera comprises a megapixel array having at least one million photosensors arranged in multiple columns and multiple rows;
wherein the forward-viewing camera is operable to capture image data;
wherein the forward-viewing camera comprises a first serializer operable to serialize image data captured by the forward-viewing camera;
an electronic control unit (ECU);
wherein the ECU comprises (i) a first de-serializer, (ii) an electrical power source and (iii) an image processor;
wherein the forward-viewing camera connects with the ECU via a first coaxial cable;
wherein communication between the forward-viewing camera and the ECU via the first coaxial cable is bidirectional;
wherein image data captured by the imaging sensor of the forward-viewing camera is converted at the first serializer to first serialized image data that is carried to the ECU via the first coaxial cable;
wherein first serialized image data carried to the ECU by the first coaxial cable is de-serialized at the first de-serializer of the ECU to form first de-serialized image data; and
wherein, responsive at least in part to processing at the ECU of first de-serialized image data, the vehicular vision system is operable to detect a vehicle viewed by the forward-viewing camera, and wherein, responsive at least in part to determination by the vehicular vision system that the equipped vehicle and the detected vehicle may collide, the vehicular vision system, at least in part, controls a braking system of the equipped vehicle.

1. A vehicular control system, said vehicular control system comprising:
a forward-viewing camera disposed at a portion of an in-cabin side of a windshield of a vehicle equipped with said vehicular control system;
said forward-viewing camera comprising an imaging sensor; wherein, with said forward-viewing camera attached at the vehicle windshield, the imaging sensor of said forward-viewing camera views forward through the vehicle windshield;
wherein the imaging sensor of said forward-viewing camera comprises an array of a plurality of photosensor elements arranged in multiple columns and multiple rows;
wherein the imaging sensor of said forward-viewing camera has a forward field of view exterior of the equipped vehicle and is operable to capture image data;
wherein said forward-viewing camera comprises a first low-voltage differential signaling (LVDS) serializer;
a rearward-viewing camera disposed at a rear portion of the equipped vehicle; said rearward-viewing camera comprising an imaging sensor; wherein the imaging sensor of said rearward-viewing camera comprises an array of a plurality of photosensor elements arranged in multiple columns and multiple rows;
wherein the imaging sensor of said rearward-viewing camera has a rearward field of view exterior of the equipped vehicle and is operable to capture image data;
wherein said rearward-viewing camera comprises a second LVDS serializer; wherein a driver side-viewing camera is disposed at a driver-side portion of the equipped vehicle;
wherein said driver side-viewing camera comprises an imaging sensor; wherein the imaging sensor of said driver side-viewing camera comprises an array of a plurality of photosensor elements arranged in multiple columns and multiple rows;
wherein the imaging sensor of said driver side-viewing camera has a sideward field of view exterior of the equipped vehicle and is operable to capture image data;
wherein said driver side-viewing camera comprises a third LVDS serializer; wherein a passenger side-viewing camera is disposed at a passenger-side portion of the equipped vehicle;
wherein said passenger side-viewing camera comprises an imaging sensor; wherein the imaging sensor of said passenger side-viewing camera comprises an array of a plurality of photosensor elements arranged in multiple columns and multiple rows;
wherein the imaging sensor of said passenger side-viewing camera has a sideward field of view exterior of the equipped vehicle and is operable to capture image data;
wherein said passenger side-viewing camera comprises a fourth LVDS serializer; an electronic control unit (ECU);
wherein said ECU comprises (i) a first LVDS de-serializer, (ii) a second LVDS deserializer, (iii) a third LVDS de-serializer, (iv) a fourth LVDS de-serializer, (v) an electrical power source and (vi) a data processor;
wherein said forward-viewing camera connects with said ECU via a first coaxial cable;
wherein said rearward-viewing camera connects with said ECU via a second coaxial cable;
wherein said driver side-viewing camera connects with said ECU via a third coaxial
cable;
wherein said passenger side-viewing camera connects with said ECU via a fourth coaxial cable;
wherein signal communication between said forward-viewing camera and said ECU via said first coaxial cable is bidirectional.
wherein signal communication between said rearward-viewing camera and said ECU via said second coaxial cable is bidirectional;
wherein signal communication between said driver side-viewing camera and said ECU via said third coaxial cable is bidirectional;
wherein signal communication between said passenger side-viewing camera and said ECU via said fourth coaxial cable is bidirectional;
wherein image data captured by the imaging sensor of said forward-viewing camera is converted at said first LVDS serializer to a first image signal that is carried to said ECU via said first coaxial cable;
wherein image data captured by the imaging sensor of said rearward-viewing camera is converted at said second LVDS serializer to a second image signal that is carried to said ECU via said second coaxial cable;
wherein image data captured by the imaging sensor of said driver side-viewing camera is converted at said third LVDS serializer to a third image signal that is carried to said ECU via said third coaxial cable;
wherein image data captured by the imaging sensor of said passenger side-viewing camera is converted at said fourth LVDS serializer to a fourth image signal that is carried to said ECU via said fourth coaxial cable;
wherein the first image signal is de-serialized at said first LVDS de-serializer of said
ECU;
wherein the second image signal is de-serialized at said second LVDS de-serializer of said ECU;
wherein the third image signal is de-serialized at said third LVDS de-serializer of said ECU;
wherein the fourth image signal is de-serialized at said fourth LVDS de-serializer of said ECU;
wherein, responsive at least in part to processing at said ECU of the de-serialized first image signal, a vehicle present in the forward field of view of said forward-viewing camera is detected; and
wherein, responsive at least in part a determination by said vehicular control system that the equipped vehicle and the detected vehicle may collide, said vehicular control system, at least in part, controls a braking system of the equipped vehicle.



As disclosed in the table above, claim 1 of U.S. Patent No. 10922563 includes further limitations but encompass the limitations of claim 1 of the current application.
Nonetheless, the removal of said limitations from claim 1 of the current application made claim 1 a broader version of claim 1 of U.S. Patent No. 10922563. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of U.S. Patent No. 10922563 (similar comparison would be applied for intendent claims 28 AND 45).

Claims 1-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 11308718. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-67 of the current are included in claims 1-89 of U.S. Patent No. 11308718 with obvious wording variations. Take an example of comparing claim 1 of the current application with claim 1 of U.S. Patent No. 11308718
Claim 1 of the current Application
Claim 1 of U.S. Patent No. 11308718
1. A vehicular vision system, the vehicular vision system comprising:
a forward-viewing camera disposed at a windshield of a vehicle equipped with the vehicular vision system and at least viewing forward through the windshield of the equipped vehicle;
the forward-viewing camera comprising an imaging sensor;
wherein the imaging sensor of the forward-viewing camera comprises a megapixel array having at least one million photosensors arranged in multiple columns and multiple rows;
wherein the forward-viewing camera is operable to capture image data;
wherein the forward-viewing camera comprises a first serializer operable to serialize image data captured by the forward-viewing camera;
an electronic control unit (ECU);
wherein the ECU comprises (i) a first de-serializer, (ii) an electrical power source and (iii) an image processor;
wherein the forward-viewing camera connects with the ECU via a first coaxial cable;
wherein communication between the forward-viewing camera and the ECU via the first coaxial cable is bidirectional;
wherein image data captured by the imaging sensor of the forward-viewing camera is converted at the first serializer to first serialized image data that is carried to the ECU via the first coaxial cable;
wherein first serialized image data carried to the ECU by the first coaxial cable is de-serialized at the first de-serializer of the ECU to form first de-serialized image data; and
wherein, responsive at least in part to processing at the ECU of first de-serialized image data, the vehicular vision system is operable to detect a vehicle viewed by the forward-viewing camera, and wherein, responsive at least in part to determination by the vehicular vision system that the equipped vehicle and the detected vehicle may collide, the vehicular vision system, at least in part, controls a braking system of the equipped vehicle.

1. A vehicular vision system, said vehicular vision system comprising:
a front camera disposed at a front portion of a vehicle equipped with said vehicular vision system;
said front camera comprising an imaging sensor;
wherein the imaging sensor of said front camera comprises a megapixel array having at least one million photosensors arranged in multiple columns and multiple rows;
wherein said front camera views at least forward of the equipped vehicle, and wherein said front camera is operable to capture image data;
wherein said front camera comprises a first serializer operable to serialize image data captured by said front camera;
a rear camera disposed at a rear portion of the equipped vehicle;
said rear camera comprising an imaging sensor;
wherein the imaging sensor of said rear camera comprises a megapixel array having at least one million photosensors arranged in multiple columns and multiple rows;
wherein said rear camera views at least rearward of the equipped vehicle, and wherein said rear camera Is operable to capture image data;
wherein said rear camera comprises a second serializer operable to serialize image data captured by said rear camera;
a driver side-viewing camera disposed at a driver-side portion of the equipped vehicle;
wherein said driver side-viewing camera comprises an imaging sensor;
wherein the imaging sensor of said driver side-viewing camera comprises a megapixel array having at least one million photosensors arranged in multiple columns and multiple rows;
wherein said driver side-viewing camera views at least sideward of the equipped vehicle, and wherein said driver side-viewing camera is operable to capture image data;
wherein said driver side-viewing camera comprises a third serializer operable to serialize image data captured by said driver side-viewing camera;
a passenger side-viewing camera disposed at a passenger-side portion of the equipped vehicle; 
wherein said passenger side-viewing camera comprises an imaging sensor;
wherein the imaging sensor of said passenger side-viewing camera comprises a megapixel array having at least one million photosensors arranged in multiple columns and multiple rows;
wherein said passenger side-viewing camera views at least sideward of the equipped vehicle, and wherein said passenger side-viewing camera is operable to capture image data;
wherein said passenger side-viewing camera comprises a fourth serializer operable to serialize image data captured by said passenger side-viewing camera;
an electronic control unit (ECU):
wherein said ECU comprises (i) a first de-serializer, (ii) a second de-serializer, (iii) a third de-serializer, (iv) a fourth de-serializer, (v) an electrical power source and (vi) a data processor:
wherein said front camera connects with said ECU via a first coaxial cable;
wherein said rear camera connects with said ECU via a second coaxial cable;
wherein said driver side-viewing camera connects with said ECU via a third coaxial cable;
wherein said passenger side-viewing camera connects with said ECU via a fourth coaxial cable:
wherein signal communication between said front camera and said ECU via said first coaxial cable is bidirectional:
wherein signal communication between said rear camera and said ECU via said second coaxial cable is bidirectional:
wherein signal communication between said driver side-viewing camera and said ECU via said third coaxial cable is bidirectional;
wherein signal communication between said passenger side-viewing camera and said ECU via said fourth coaxial cable is bidirectional:
wherein image data captured by the imaging sensor of said front camera is converted at said first serializer to a first image signal that is carried to said ECU via said first coaxial
wherein image data captured by the imaging sensor of said rear camera is converted at said second serializer to a second image signal that is carried to said ECU via said second coaxial cable;
wherein image data captured by the imaging sensor of said driver side-viewing camera is converted at said third serializer to a third image signal that is carried to said ECU via said third coaxial cable:
wherein image data captured by the imaging sensor of said passenger side-viewing camera is converted at said fourth serializer to a fourth image signal that is carried to said ECU via said fourth coaxial cable;
wherein the first image signal is de-serialized at said first de-serializer of said ECU to form first de-serialized image data;
wherein the second image signal is de-serialized at said second de-serializer of said ECU to form second de-serialized image data;
wherein the third image signal is de-serialized at said third de-serializer of said ECU to form third de-serialized image data;
wherein the fourth image signal is de-serialized at said fourth de-serializer of said ECU to form fourth de-serialized image data;
wherein a bird’s-eye view system of the equipped vehicle at least comprises said front camera, said rear camera, said driver side-viewing camera and said passenger side- viewing camera;
wherein said ECU generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle; and
wherein the output comprises a bird’s eye view of an environment at least partially surrounding the equipped vehicle generated by processing at least some of the first, second, third and fourth de-serialized image data at said ECU.



As disclosed in the table above, claim 1 of U.S. Patent No. 11308718 includes further limitations but encompass the limitations of claim 1 of the current application.
Nonetheless, the removal of said limitations from claim 1 of the current application made claim 1 a broader version of claim 1 of U.S. Patent No. 11308718. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of U.S. Patent No. 11308718. (similar comparison would be applied for intendent claims 28 AND 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422